Formal sitting - Latvia
Mr President of the Republic of Latvia, the right honourable Valdis Zatlers, it is a very great pleasure for us all to be able to welcome you today on your first visit to the European Parliament. I should like to start by thanking you, as the President of a country which is still a relatively new Member State of the European Union, for accepting the European Parliament's invitation to address us today, the day on which we are celebrating the 10th anniversary of our common currency, the euro. Today is a premiere in every sense of the word, as this was the first time that the European hymn has been played to welcome a guest to plenary here in the European Parliament.
(Applause)
May I take this opportunity to mention once again today the historic significance of the enlargement of the European Union in 2004. It took over 60 years to bring your country back into a free and democratic Europe and unify our continent.
We live today in peace, freedom and democracy. Our citizens enjoy prospects that our forefathers could only have dreamed of. We must and should rejoice in that.
It is true that today the European Union faces new and serious challenges. Even the people of Latvia have come to feel this quite clearly, for example as a result of the financial crisis, which has also hit your country hard, Mr President. The gas crisis between Russia and Ukraine is also giving the citizens of Latvia justified cause for concern.
It is precisely in times of crisis that we understand the value of membership of a European Union based on the principle of solidarity between its peoples. It is precisely in this time of crisis that we all feel the need for community and cooperation between our countries and the European institutions.
Together we are stronger, together we can defend our interests and values better throughout the world. That is also why the European Parliament hopes the Lisbon Treaty, which gives the European Union a stronger capacity to act to overcome these serious challenges, will shortly enter into force.
In this respect, the European Parliament elections due to take place in June this year are immensely important, because we want to push ahead with the success story of the European peace and unification project together, in a democratic European Union with a European Parliament with codecision powers in nearly every area.
I truly hope that the citizens of Latvia - and of all the other Member States of the European Union - will understand that their vote is important because it gives them European powers of codecision and in this sense will turn out in force during the forthcoming elections to the European Parliament.
Mr President, it gives me great pleasure to invite you now to address the European Parliament. May I warmly welcome you once again to the European Parliament.
(Applause)
Mr President, ladies and gentlemen, I thank the President for his kind words of introduction and his invitation to address the elected representatives of the nations of Europe. I am honoured to have this opportunity. I take great pleasure in addressing the European Parliament in my mother tongue, especially because for five years now, Latvian has been one of the official languages of the European Union. I am speaking to you today at a time when the term of office of the first Members of the European Parliament to be elected from Latvia is drawing to a close. I thank you for having carried out your duties with distinction.
Dear friends, this year, 2009, is a very significant year for Latvia. It is five years since Latvia acceded to the European Union and to NATO. Membership of these international organisations became a strategic aim for Latvia following the restoration of independence in 1991. Latvia clearly expressed its wish to participate in European and transatlantic economic and security structures. The enlargement of the family of European democratic nations in the first decade of the 21st century represented the most dynamic changes in Europe since the foundation of the European Union. These were significant changes. European structures were joined by nations that had long been isolated by force from them, even though the values that lie at the heart of the European Union had historically been rooted in these nations.
On 18 November last year, Latvia celebrated the 90th anniversary of its proclamation. That anniversary was highly significant for our people. It once again affirmed our steadfast will to live in an independent, free and democratic nation. In the act declaring the Republic of Latvia in 1918 it is written that: 'All citizens regardless of their ethnic origin are called on to give their assistance, for all human rights shall be guaranteed in Latvia. It shall be a democratic and just nation, where there shall be no room for oppression and injustice ...'. I am very proud of these words. Thirty years before the adoption of the Universal Declaration of Human Rights, the Republic of Latvia declared its loyalty to its fundamental values and principles.
Latvia has always felt itself to belong to Europe and its values, even when Latvia and other Central and Eastern European nations were long bound to a state where many values were looked at through a special ideological prism. Peace reigned among the nations of the Eastern bloc, but it was the peace of the prison courtyard. It was brought about by the presence of tanks, repression and threats. Last year, ladies and gentlemen, both you and the whole of Europe were reminded of the inhumanity of totalitarian ideology by Edvīns Šnore's film 'A Soviet Story'. We have a common history, but our fates have been diverse. You have to look back into the past in order to understand one another and look to the future together. That is why I should like to thank the European Parliament for the declaration adopted on 22 September last year to proclaim 23 August as the European Day of Remembrance for Victims of Stalinism and Nazism. This declaration reminds the people of Europe of these tragic events in the history of Latvia and the whole of Europe.
Today, I should like to look at much more recent history. This year marks five years since Latvia became a member of the European Union and of NATO. What sort of time has this been for Latvia? What has our nation gained? What have our nation's achievements been and what are the challenges still ahead of us? Firstly, the aspiration to become part of Europe encouraged the consolidation of democracy in our society and contributed to the development of democratic institutions. With our accession to the European Union, Latvia signalled its determination for its own future, its determination to found its future on a European identity and on our common values: freedom and democracy, accountability, the rule of law and human rights, equality, tolerance and prosperity. Secondly, membership of the European Union has improved the investment climate in Latvia. 'European money', as we commonly call European Union structural funds, has contributed significantly to the development of Latvia's economy. Thirdly, we can enjoy the privileges afforded by the free movement of persons. Free travel in the Schengen area has become so customary and self-evident; it has become so natural to learn, work and gain experience in other European Union Member States. Fourthly, the free movement of goods and services has opened up new opportunities for business. Every entrepreneur and consumer can operate in a free environment without borders and without customs duties. For us in a country with a small internal market, this is particularly important. Fifthly, and most important of all, Latvian voices are heard in Europe and European voices are heard in the world. We can be proud that we have at our disposal such a unique mechanism of collaboration. It allows all of us to search together for active solutions to global challenges, climate and demographic change, the reinforcement of energy security, the problems of migration, and in the case of financial crisis, on a worldwide scale. Latvia now has at its disposal new political and economic instruments, but it must be noted that our nation's responsibility for the common future of Europe, a responsibility before all the people of Europe, has also significantly increased.
Looking back at our achievements, we must also be critical and own up to mistakes that have been committed. After accession to the European Union, the Latvian government lapsed into a sense of a 'job well done'; it had achieved its goal. We did not recognise that we were only at the beginning and not at the end of the process. The European Union offers great opportunities, but each nation and each society must grasp them by itself. We in Latvia have not grasped all the opportunities; we have not always wisely implemented cohesion policy or made use of the financial opportunities we have been offered. Our state institutions had to learn how to live in the European Union. We have not been sufficiently determined to adopt the euro; that is one of the greatest mistakes we have made in the euro integration process, something that is acutely evident today in the circumstances of the financial crisis.
Yet even the most hardened Eurosceptic must admit that Latvia's membership of the European Union has on the whole been positive. Is there anyone in Latvia who wants to return to a Europe where there are customs barriers between nations? No! Is there anyone who wants to wait in a queue at the border in order to enter a neighbouring country? No! Is there anyone who wants to return to a world where there are restrictions on the free movement of workers, on their education and on their gaining experience? Of course not! Even Eurosceptics soon get used to good things, and become simply sceptics.
Ladies and gentlemen, the deterioration of the situation within the financial system and economy in recent months has irreversibly changed the role and significance of national governments within economic processes. Until now, the financial markets were able to develop very freely. We were persuaded that the laws of the market would by themselves be sufficiently efficient in promoting economic development. We believed that the market alone would put everything in its place. That is indeed what happens. The market regulates itself. What we can see from this global crisis, however, is that our financial systems and our economies are suffering from that market, and most important of all, real people are suffering from the crisis. The course of events at the end of last year has shown us that it is essential for national governments to play a more active part in the economic process. The previous approach, of nodding off at the wheel of economic management, was irresponsible. Unfortunately, we have awoken too late. Late enough to still espy the obstacle - the financial morass - on the road ahead of us, but no longer able to avoid it.
In this situation, a complex approach at national, European and global level is what is needed. At the global level, coordinated action to restart economic growth is essential. That will only be possible by designing a new architecture and mechanisms for the financial system. It will be vital to supervise the system strictly, without simultaneously limiting initiative or market processes. The most difficult challenge will be to strike precisely this balance. At the European level, we have a significant advantage, for we can implement coordinated measures, take united action and achieve a sustainable solution. We welcome the Commission's European Economic Recovery Plan. It is an important step out of the morass in which we find ourselves at this time.
I shall spend a little more time on national-level solutions. The global financial crisis has also hit Latvia. There is a school of thought which suggests that Latvia is currently undergoing one of the most dramatic rescue operations of any financial system in modern European history. Currently, Latvia is working on measures to stimulate the economy in order to stabilise the financial and economic situation swiftly and effectively. It is a difficult task, but we shall succeed in overcoming the crisis only by seeing a clear way out of it, and not by mistaking short-term solutions for a long-term vision of economic development.
At the end of last year, six political parties represented in the Latvian parliament, from both government and opposition, agreed on a common stance of support for the economic stabilisation plan drawn up by the Latvian government. This agreement provides for special attention to be paid to monitoring how the loan granted to Latvia is utilised. The plan defines the medium-term priorities for Latvia's economy: support for exports, the promotion of free and fair competition, a significant reduction in the current-account deficit in the balance of payments, and the introduction of the euro in 2012. Accession to the euro area has become one of our nation's most important strategic goals. It is important for Latvia not to be left alone in this situation. We are being helped to overcome this difficult time not only by international financial organisations but also by the institutions of the European Union and by the nations of Europe. Latvia is grateful for this expression of solidarity.
Ladies and gentlemen, each enlargement has not only brought the European Union new Member States, but it has also introduced new accents into its agenda, including its foreign policy. Latvia's accession to the European Union took place at a time when Europe's Neighbourhood Policy, its goals, principles and implementation mechanisms, were being drawn up. Since that time, there has been a particular increase in the European Union's foreign policy activity towards its eastern neighbours. This has happened thanks to the engagement and experience of the new Member States. Latvia has always seen neighbourhood relations in a wider dimension. Latvia will continue to play an active part in the determination and implementation of this policy in the future.
This policy is not just a matter of the European Union's relations with particular states, that is, with those states with which it shares a land or maritime border. In the context of this policy, we must address the European Union's place and role in the world. Together with other like-minded nations, Latvia has actively encouraged a closer involvement by the European Union in its eastern neighbourhood region. A new political initiative, the 'Eastern Partnership' has come about, whose mission is to reshape Europe's common neighbourhood policy and adapt it to the specific characteristics of this region, thereby making this process more active, more courageous and more ambitious. Latvia notes with pleasure the European Commission's proposals in this regard. In its practical work, the Eastern Partnership must strengthen the political and economic relations between the European Union and the states in this region, and also strengthen the mutual cooperation between those states. In developing the Eastern Partnership, attention must be paid to the differentiation principle, individual assessment and the attitude towards each of the partners. Each of these states is following its own path of development. There are those states who wish to see themselves in the European Union, and there are those states that have chosen other goals for themselves. Our policy will succeed only if we are able to work together with all the states of this region, helping with understanding where necessary. I also received positive signals for extending and deepening cooperation on my visit to the Central Asian nations last October, when I visited Kazakhstan, Uzbekistan and Turkmenistan. Latvia will continue to be an active supporter of Europe's Neighbourhood Policy and play an active part in implementing it. Every European nation has its own experience of history and its own opportunities to work on our common project for the benefit of the European Union. Latvia's particular contribution to the eastern dimension is the mutual trust demonstrated by our bilateral relations, which are rooted in a shared period in history, and the expertise born out of that trust. Latvia's duty is to make use of this special circumstance which could be lost within the next 10 years. After several decades, to eastern eyes, Latvia will be only one of the Member States of the European Union, not the gateway to Europe. Making use of these advantages, Latvia will maintain an active political dialogue in order to encourage a better understanding of the European Union and its values in the neighbouring states and so clarify the goals of the European Neighbourhood Policy and the Eastern Partnership. That is of mutual benefit, and we have an opportunity to hear how neighbouring states perceive their future relations with the European Union. I am convinced that Europe's interests would be best served by an early inauguration of the Eastern Partnership during the Czech Republic's Presidency.
Ladies and gentlemen, the question of energy security has very recently become topical during the first days of the Czech Presidency. The financial and economic crisis is cyclical in its own way. Questions associated with energy security and sustainable energy sources are, however, always on Europe's political agenda and that of the world. They are becoming more and more urgent. Energy security has a pronounced external dimension. This means that this question cannot be viewed divorced from the world situation. The recent events in Ukraine and the conflict in Georgia are proof of this. Even quite recently, European Union Member States regarded energy as an issue to be resolved at the national and not at the European Union level. The events of the last year in the energy sector, the interruptions to energy supply, the shrinking of energy resources and price volatility have helped to create a common understanding in European Union Member States of the need for a common energy policy. At the intersection of energy and politics, our main task is to secure a regular, sufficient, economic, sustainable and environmentally friendly energy supply.
You have to admit that the European Union has had only mixed success in this sphere. On some issues, of which the development of an environmentally friendly energy economy is an example, we have adopted ambitious goals at the European level, which we must now begin to achieve. On other issues - diversification of energy sources at European level and creation of a single energy market - we are right at the beginning of our journey. The events of the last few days, involving a cut-off of gas supplies from Russia, has opened eyes to the need to find the quickest possible solution at pan-European level. All of us have the responsibility of applying this common understanding to create a truly integrated and diversified European energy market. We must not allow our resolve to vanish along with this spring's snow. The energy security question can only be successfully resolved by an active dialogue with the transit and supplier countries for energy resources. The European Union has the foreign policy instruments to resolve this issue. Our responsibility is to make use of them.
A further direction where we must make serious efforts is the integration of the Baltic energy market with the Scandinavian and Central European energy markets. Integration in the Baltic region is patchy. Trade and transport in the region are developing apace. The energy market, however, is stagnating. Here, the European Commission has done noteworthy work. Its initiative to improve energy security and solidarity also includes the development of the interconnection plan for the Baltic energy market. This will allow for a progressive integration of the Baltic States into the single European energy market. I hold Sweden's involvement in the strategic discussions on the Baltic Sea region in high regard. Sweden will shortly have the opportunity to put it into practice during its presidency in the second half of this year. I am convinced that strong regions from the Mediterranean to the Baltic Sea make for a strong European Union.
Ladies and gentlemen, the initial aim of the European Union - the security and wellbeing of the people of Europe - has not altered. What has altered is the environment in which we must achieve this aim. The global economy is much more closely linked than it was half a century ago. At the same time, powerful new economic players have appeared on the world scene. It is only with coherent, far-sighted and, most important of all, common action by the European Union that we can hope not to be the losers in this global competitive struggle. Only together can we fulfil the promises of security and wellbeing for our citizens. Only thus can we attain the goal for which the people of our nations have cast their votes, in support of our participation in the European Union.
The European Parliament has already shown that it has a broad vision of the future of the European Union. This is especially true of its uniform and balanced approach to the Union's enlargement policy. Europe's dynamic growth has given Europe the opportunity to compete globally. This growth is Europe's potential, which it must exploit, so that the Union can, even several decades from now, be an equal economic partner for the rapidly growing Asian and Latin American economies. It is you yourselves in particular, as the democratically elected representatives of Europe's nations, who feel the responsibility for this process most acutely. It is also impossible to overestimate the significance of the European Parliament in bringing the European project nearer to our people and extending its democratic legitimacy. In the future, the role of the European Parliament will become even more important.
It is important to unite in our multiformity and diversity. It is important to continue working on improving the European Union. That is a task that all Europeans must take on together. That is our common responsibility towards Europe. It is essential to prevent fragmentation of the European Union. Member States must seek solutions and avoid the development of a multi-speed approach to the European project. The agreement reached in the Council last month for the furtherance of the Lisbon Treaty is welcome. The Lisbon Treaty is the legal precondition for the future fully effective functioning of the European Union. Only by putting the principles of the Lisbon Treaty into practice shall we be able fully to realise the positive potential that the new, united Europe offers. How effectively the Lisbon Treaty will work in practice depends on the political will of the Member States and institutions and their ability to unite in achieving Europe's goals.
Ladies and gentlemen, until 2004, Latvia's goal was membership of the European Union. Since that time, we have shaped Latvia's goals in the context of Europe's goals. We can no longer consider and perceive ourselves separately from Europe. We can define and achieve Latvia's goals only if they match Europe's common vision of the future. For their part, Europe's goals are attainable if they correspond to the vision of every Member State. The European Union was built and must be strengthened on a base of common values. Only public discussion can tease out those values that are common to all of us. Only in unison can we agree on those values that we are going to place alongside those on which the European Union was founded. It is the task of all politicians, but especially of Europe's leaders, to define European values and initiate discussion on them.
Let us look into the future. How do I see the European Union and Latvia in the longer term? In 2015, say? The post-crisis economic world will have coalesced into several economic power centres. One of them will be the European Union. Europe will have the will and the ability to be united, for only union will afford us the chance to fulfil our tasks. Moreover, the European Union will still be open to all those Europeans who accept its values. This unity in diversity will be the key to the growing importance of Europe's role in the world. The European Union will have expanded, but it will not lose the capability of effective action. The European Union will be able to look after its own security and provide for stability in its neighbours. Education and culture will be the bridge joining the different experiences of the European Union's Member States and that will help to regain Europe's leading role in the world in the realms of science and culture. There will no longer be old and new, small and large European nations. In Europe, nations will be judged according to their achievements, not by geographical and geopolitical criteria. Europe will be united, and this unity will be secured by powerful regions, which while defending their own interests will work closely together with others, thereby creating a network of wellbeing and development throughout Europe. Every nation will contribute to this development according to its own abilities and particular knowledge.
What will be Latvia's role in the European Union of 2015? That will be a time when Latvia will have emerged from the crisis. Latvia's capital city, Riga, will be one of the flourishing centres of the Baltic economic region. Latvia's economy will be more balanced, more competitive and structurally transformed. In 2015, for the first time in the history of the independent state, Latvia will be entrusted with solving questions on the European and global scale as the presiding Member State of the European Union. Our contribution to Europe will be our special relationships with the Eastern Partnership nations. Latvia and our region will be the bridge to the East, just as the Mediterranean states will join both shores of that sea. Our vision of an open Europe and our experience of integration will be the spur to Europe's openness.
Ladies and gentlemen, 2015 is not far away; only six years stand between us. A century ago, the Latvian poet Rainis wrote: 'What changes, endures'. Those are still wise words today. I am convinced that Europe will change materially. It will grow more powerful in its economy, welfare and mutual cooperation. It will consolidate its value system. Europeans will be proud that they live in Europe and yet belong to their own nation. Unity in diversity, development, preservation of values and every citizen's responsibility towards his or her nation and for the European family as a whole, that is Europe's future.
Ladies and gentlemen, Europe's development and prosperity is the yardstick of our success. It is how our work will be judged. It is our responsibility. I call on you, as Members of the European Parliament, to encourage Europeans' understanding of our common goals and of how they will affect the life of every European in his or her own home. The support of European citizens for the idea of Europe is the strongest guarantee of Europe's future. I thank you, ladies and gentlemen, for your work in this session. I wish you success in your further work and in the next European Parliament elections.
Mr President, may I thank you on behalf of the European Parliament for your address, for your European courageousness and for your European determination. We were of course glad to hear that you value the European Parliament, and rightly so.
I still remember very clearly that, during accession negotiations in the second half of the 1990s, Latvia, Lithuania and Slovakia were initially excluded. It was the European Parliament that called on the governments to include Latvia, Lithuania and Slovakia in the negotiations. As a result, Latvia, Lithuania and Slovakia were able to become members of the European Union on 1 May 2004.
You addressed the energy question and I shall reply to you very briefly. We have a very responsible Commissioner, a compatriot of yours, Andris Piebalgs, who acquitted himself admirably last week and during the gas dispute with Russia and Ukraine, but especially with Russia. I should like to thank Andris Piebalgs for his work in the presence of his President.
(Applause)
Mr President, my closing remark is this: you spoke about how you are learning and Latvia is learning. That is certainly true. Yet even those who belonged to the European Community, to the European Union, from the beginning are learning from you and your historical experiences. If we are prepared to listen to each other and to learn from each other, then we shall all be the better for it. On the basis of our common values, we are strong, democratic and free. Thank you, President Zatlers, it was a joy to welcome you here today. Thank you.
(Applause)